 
Merger Agreement


This Merger Sale Agreement (this “Agreement”), is made as of April 22, 2013 (the
“Effective Date”), by and between Cyberfone Systems, LLC, a Texas limited
liability company, of 719 W. Front Street, Suite 242, Tyler, TX 75702 (the
“Company”), TechDev Holdings, LLC, a Texas limited liability company, of 719 W.
Front Street, Suite 242, Tyler, TX 75702 (“TechDev”) and The Spangenberg Family
Foundation for the Benefit of Children’s Healthcare and Education, a 501(c)(3)
charitable organization organized under the laws of Texas (“SFF”; TechDev and
SFF are collectively referred to as the “Sellers” and individually as a
“Seller”); Marathon Patent Group, Inc., a Nevada corporation of 2331 Mill Road,
Suite 100, Alexandria, VA 22314  (“Marathon”); and Cyberfone Acquisition
Corporation, a Texas corporation and a wholly-owned subsidiary of Marathon, of
2331 Mill Road, Suite 100, Alexandria, VA 22314 (the “Purchaser”). All the
parties to this Agreement shall be referred to collectively herein as the
“Parties” and separately as a “Party”.


W i t n e s s e t h:


WHEREAS, Company owns and operates a business engaged in the licensing and
protection of certain intellectual property consisting of the Patent Rights and
the Patents described on Schedule 1.6 annexed hereto (the “Business”); and


WHEREAS, Sellers own 100% of the limited liability membership interests of the
Company (the “Interests”) and Purchaser is a wholly-owned subsidiary of
Marathon; and


WHEREAS, Marathon and the Purchaser wish to acquire by way of the Merger (as
defined below) Sellers’ entire interest in the Company, following which (i) the
Company will be the successor of Purchaser and (ii) Marathon will become the
sole interest holder of the Company, all according to the provisions set forth
herein below;


WHEREAS, upon the terms and subject to the conditions hereof, and in accordance
with the Texas Business Corporation Act, at Closing (as defined herein), the
Purchaser shall be merged with and into the Company and the separate existence
of the Purchaser shall thereupon cease (the “Merger”) and the Company, as the
corporation surviving the Merger shall, by virtue of the Merger, continue its
corporate existence under the laws of the State of Texas, with Marathon owing
100% of the Interests of the Company.


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Parties hereto hereby agree as follows:

 
1.
Definitions



1.1.                “Affiliate” means, with respect to a Party, any Person in
any country that directly or indirectly Controls, is Controlled by or is under
common Control with such Party. For the purposes of this Agreement, the term
“Control” of a Person means ownership, of record or beneficially, directly or
through other Persons, of fifty percent (50%) or more of the voting equity of
such Person or, in the case of a non-corporate Person, equivalent interests.
 
1.2.                 “Collateral Agreements” means all such concurrent or
subsequent agreements, documents and instruments, as amended, supplemented, or
otherwise modified in accordance with the terms hereof or thereof, including
without limitation, the Registration Rights Agreement, the License Agreement and
the Note.
 
1.3.                 “Entity” means any corporation, partnership, limited
liability company, association, joint stock company, trust, joint venture,
unincorporated organization, Governmental Body (as defined below) or any other
legal entity.
 
 
 

--------------------------------------------------------------------------------

 
 
1.4.                 “Governmental Body” means any (i) U.S. Federal, state,
county, municipal, city, town village, district, or other jurisdiction or
government of any nature; (ii) governmental or quasi-governmental authority of
any nature (including any governmental agency, branch, department, official, or
other entity and any court or other tribunal); or (iii) body exercising, or
entitled or purporting to exercise, any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature.
 
1.5.                “Intellectual Property” means all domestic or foreign rights
in, to and concerning the Company’s:   (i) trademarks, service marks, brand
names, certification marks, collective marks, d/b/a’s, trade dress, logos,
symbols, trade names, assumed names, fictitious names, corporate names and other
indications or indicia of origin, including translations, adaptations,
derivations, modifications, combinations and renewals thereof; (ii) published
and unpublished works of authorship, whether copyrightable or not (including
databases and other compilations of data or information), copyrights therein and
thereto, moral rights, and rights equivalent thereto, including but not limited
to, the rights of attribution, assignation and integrity; (iii) trade secrets,
confidential and/or proprietary information (including ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, schematics, designs, discoveries,
drawings, prototypes, specifications, hardware configurations, customer and
supplier lists, financial information, pricing and cost information, financial
projections, and business and marketing methods plans and proposals),
collectively “Trade Secrets”; (iv) computer software, including programs,
applications, source and object code, data bases, data, models, algorithms,
flowcharts, tables and documentation related to the foregoing; (v) other similar
tangible or intangible intellectual property or proprietary rights, information
and technology and copies and tangible embodiments thereof (in whatever form or
medium); (vi) all applications to register, registrations, restorations,
reversions and renewals or extensions of the foregoing; (vii) internet domain
names; and (viii) all the goodwill associated with each of the foregoing and
symbolized thereby; and (ix) all other intellectual property or proprietary
rights and claims or causes of action arising out of or related to any
infringement, misappropriation or other violation of any of the foregoing,
including rights to recover for past, present and future violations thereof.
 
1.6.                “Lien” means any mortgage, pledge, security interest,
encumbrance, lien, charge or debt of any kind, any trust, any filing or
agreement to grant, deposit or file a pledge or financing statement as debtor
under applicable law, any subordination arrangement in favor of any Person, or
any other Third Party right.
 
1.7.                “Patents” means the patents and patent applications listed
on Schedule 1.7 hereto, all reissues, reexaminations, extensions, continuations,
continuations in part, continuing prosecution applications, supplementary
protection certificates and term restoration, provisional applications  and
divisions of such patents, and any patents or patent applications which
correspond to or claim priority to any of the foregoing, and all foreign
counterparts of the foregoing, owned by the Company, whether or not listed on
Schedule 1.7.
 
1.8.                “Patent Rights” means all right, title and interest in the
Patents and all rights to  (a) engage in any causes of action (whether currently
pending, filed, or otherwise), Proceedings and other enforcement rights under
the Patents including, without limitation, all rights to sue, to countersue and
to pursue damages, injunctive relief, and any other remedies of any kind for
past, current and future infringement; and (b) all rights to agreements or
understandings with respect to settlements, licenses, royalties and the like and
the right to enforce, recover and collect settlement arrangements, license
payments (including lump sum payments), royalties and other payments due now or
hereafter due or payable with respect thereto and to the matters described in
Section 1.8(a), under or on account of any of the Patents and any Proceeding
with respect to any of the foregoing; and (c) any and all privileges, including
the benefit of all attorney-client privilege and attorney work product
privilege, in respect of the items described in the foregoing clauses (a) and
(b).
 
1.9.                “Person” means any individual or Entity.
 
1.10.                “Proceeding” means any claim, suit, litigation,
arbitration, mediation, hearing, audit, charge, inquiry, investigation,
governmental investigation, regulatory proceeding or other proceeding or action
of any nature (whether civil, criminal, legislative, administrative, regulatory,
prosecutorial, investigative, or informal) commenced, brought, conducted, or
known to be threatened, or heard by or before, or otherwise involving, any
Governmental Body, arbitrator or mediator or similar person or body.
 
 
2

--------------------------------------------------------------------------------

 
 
1.11.                “Third Party” means any Person other than a Party or its
Affiliates.
 
2.
Sale and Purchase of Interests

 
Subject to the terms and conditions hereof, at the Closing, Sellers shall sell,
assign, transfer, convey and deliver to Purchaser the Interests and the
Purchaser shall purchase and accept the assignment, transfer conveyance and
delivery of the Interests from the Sellers, free and clear from any and all
Liens, and Company shall at the Closing own only the Patent Rights, subject to
the Company Agreements and the Pre-Existing Licenses (as such terms are defined
below). Sellers shall take or cause to be taken all actions reasonably necessary
to receive all required consents from third parties to the purchase of the
Interests, if any, including, without limitation, under the Patent
Rights.  Until such consents shall have been obtained Purchaser shall not be
obligated to assume, and the Sellers shall not be obligated to assign the
Interests if failure to obtain such consents at Closing will have a material
adverse effect on the Patent Rights or the intent or purposes of this Agreement.


 
3.
Closing of Sale and Purchase of Interests; Covenants of Purchaser



3.1.           Closing. The sale, assignment, transfer and delivery of the
Interests by the Sellers and the purchase thereof by the Purchaser, shall take
place at a closing, to be held remotely via the exchange of documents and
signatures immediately following the execution of this Agreement (the “Closing”
and the “Closing Date,” respectively).
 
3.2.           Transactions at Closing. At the Closing, the following
transactions shall occur, which transactions shall be deemed to take place
simultaneously and no transaction shall be deemed to have been completed or any
document delivered until all such transactions have been completed and all
required documents delivered:
 
3.2.1.            The Sellers shall each duly execute an interest assignment
deed in the form attached hereto as Schedule 3.2.1A and Schedule 3.2.1B (the
“Transfer Deeds”) and shall deliver their respective Transfer Deed to the
Purchaser; and the Purchaser will countersign the Transfer Deeds and deliver the
same to the Sellers. Upon Closing, the Transfer Deeds shall be filed with the
Company, who shall then issue to the Purchaser a validly executed certificate
evidencing the Interests purchased by the Purchaser.  At Closing, the Company
shall appoint Doug Croxall as sole manager of Company (“Manager”) and all
management of the Company with any authority over the Business shall be
terminated and thereafter Manager shall have sole and exclusive authority over
the Business and the Patent Rights. Immediately following Closing, the Company
shall file with the Texas Secretary of State a merger certificate and any other
documents as may be required under applicable law in connection with the Merger.
 
3.2.2.            Each of Purchaser and Marathon shall deliver to the Sellers
copies of resolutions of its respective Board of Directors in the form attached
hereto as Schedule 3.2.2, approving, inter alia, the transactions contemplated
hereunder and the issuance of the Shares (as defined below) by Marathon to
Seller.
 
3.2.3.             Purchaser shall deliver to the Sellers copies of resolutions
of its shareholders in the form attached hereto as Schedule 3.2.3, approving,
inter alia, the transactions contemplated hereunder, including for the avoidance
of doubt, the Merger.
 
3.2.4.            Marathon shall deliver to each of the Sellers a validly
executed share certificate for the Shares (as defined below) issuable in the
name of the Sellers in such amounts as shall be directed by Sellers not less
than 48 hours prior to Closing.
 
3.2.5.            Each of Purchaser and Marathon shall deliver to Sellers
evidence that each Required Approval (as defined below) has been obtained.
 
3.2.6.            Sellers, the Company, Marathon and Purchaser shall have
entered into the Common Interest Agreement, in the form attached hereto as
Schedule 3.2.6.
 
 
3

--------------------------------------------------------------------------------

 
 
3.2.7.            Sellers and Marathon shall have entered into a Registration
Rights Agreement with respect to the Shares, in the form attached hereto as
Schedule 3.2.7.
 
3.2.8.            Reserved.
 
3.2.9.            Purchaser shall deliver to Sellers the Promissory Note in
connection with the Second Cash Payment (as defined below), in the form attached
hereto as Schedule 3.2.9.
 
3.3.           Conditions to Closing. The obligations of each Party to
consummate the transactions contemplated hereby shall be subject to the
satisfaction at or prior to the Closing of the following conditions, any of
which may be waived in writing by the Party entitled to the benefit thereof, in
whole or in part, to the extent permitted by the applicable law:
 
3.3.1.            No temporary restraining order, preliminary or permanent
injunction or other order (whether temporary, preliminary or permanent) issued
by any court of competent jurisdiction, or other legal restraint or prohibition
shall be in effect which prevents the consummation of the transactions
contemplated herein, nor shall any proceeding brought by any Governmental Body
seeking any of the foregoing be pending, and there shall not be any action
taken, or any law, regulation or order enacted, entered, enforced or deemed
applicable to the transactions contemplated herein illegal.
 
3.3.2.            The representations and warranties of the Seller, the Company
and the Purchaser contained herein shall be true and correct in all material
respects on and as of the Closing Date, with the same force and effect as if
made on and as of the Closing Date, except for those (i) representations and
warranties that are qualified by materiality, which representations and
warranties shall be true and correct in all respects and (ii) representations
and warranties which address matters only as of a particular date, which
representations and warranties shall be true and correct on and as of such
particular date.
 
3.3.3.            Each Party shall have performed or complied in all material
respects with all agreements and covenants required by this Agreement and the
Collateral Agreements ancillary hereto (collectively, the “Transaction
Documents”) to be performed or complied with by it on or prior to the Closing
Date, including for the avoidance of doubt, the payment of the First Cash
Payment (as defined below).
 
3.3.4.            Each Party shall have received evidence, in form and substance
reasonably satisfactory to it, that any and all approvals of Governmental Bodies
and other Third Parties described in this Agreement or otherwise not described
but required to have been obtained by a Party to consummate the transactions
under the Transaction Documents have been obtained (each a “Required Approval”).
 
3.3.5.            From and after the Effective Date, there shall not have
occurred any event or occurrence and no circumstance shall exist which, alone or
together with any one or more other events, occurrences or circumstances has
had, is having or could reasonably be expected to result in a material adverse
effect on the Company, Marathon or the Purchaser.
 
3.4.           Covenant of Purchaser and Marathon.  Promptly following the
Closing, each of Purchaser and/or Marathon, as applicable shall file with the
relevant Governmental Bodies all legally required reports in respect of the
transactions contemplated under the Transaction Documents, including, but not
limited to, the Certificate of Merger and the SEC Form 8-K.  Prior to any future
press releases issued by or on behalf of Purchaser and/or Marathon which mention
any of SFF, TechDev or the transactions contemplated under the Transaction
Documents, Sellers shall be given reasonable opportunity to review and comment
on such proposed press release.
 
4.
Consideration

 
In consideration for the sale, assignment, transfer and delivery of the
Interests, the Purchaser shall pay to the Sellers (as directed by Seller) the
consideration, as follows:
 
 
4

--------------------------------------------------------------------------------

 


4.1.           First Cash Payment. Five hundred thousand U.S. Dollars ($500,000)
payable at Closing (the “First Cash Payment”);
 
4.2.           Second Cash Payment. Five hundred thousand U.S. Dollars
($500,000) payable on or before June 22, 2013 (the “Second Cash Payment,”
together with the First Cash Payment, the “Cash Closing Consideration”); and
 
4.3.           Shares Payment. Six million (6,000,000) shares of Common Stock,
par value of $0.0001 each (the “Shares”) of Marathon.
 
4.4.           Possible Future Cash Payment. Within thirty (30) calendar days
after each calendar quarter (commencing with the first full calendar quarter
following the calendar quarter in which Recoveries (as defined below) reach
four  million US dollars($4,000,000)) until the later of (i) the expiration of
the last-to-expire of the Patents; (ii) the expiration of the right to assert
any claim of any Patent; or (iii) Recoveries are no longer obtainable or owing
to the Company or any of its Affiliates; Marathon and/or Company will pay to
Sellers or their assigns (in the following ratio (99.5% to TechDev and 0.5% to
SFF)) a portion of the Recoveries, calculated as follows:
 
R x seven and one-half percent (7.5%), where R = Recoveries
 
For the purposes hereof,


“Cash” shall mean cash and Cash Equivalents.


“Cash Equivalents” shall mean debt, equity securities and/or any real or
personal property, received by the Company and/or its Affiliates, that is
reducible to cash (net of taxes required to be paid by the Company and/or its
Affiliates on Sellers’ allocable portion in order to take possession of the
same) but only at such time as such debt securities, equity securities, real or
personal property have been converted to cash.  The Company and/or its
Affiliates shall convert Cash Equivalents to cash as soon as commercially
practical and legally permissible.


“Recoveries” shall mean the gross Cash compensation received by the Company or
any of its Affiliates in consideration for the licensing and/or enforcement by
the Company or any of its Affiliates of the Patents, in the form of Cash
licensing fees and Cash litigation and settlement fees actually collected and
retained by the Company or any of its Affiliates from the Closing Date.


Following Closing, the Company, Purchaser and Marathon acknowledge that the
Company intends to license and enforce the Patents separate and apart from any
other patents and other intellectual property owned by the Company or its
Affiliates.  However, if the Company or any of its Affiliates enters into a
licensing agreement or a settlement with any Third Party that includes a grant
of rights under any of the Patents (directly or indirectly, including by way of
example, the grant of a covenant not to sue by Marathon or an Affiliate of
Marathon) and a grant of rights under patents other than the Patents, the
Parties hereto shall agree in advance of the execution of such license and/or
settlement on the amount of Recoveries thereunder that will be attributable to
the Patents, and any Cash derived from such license and/or settlement will be
apportioned accordingly.


Sellers acknowledge that (i) the obligations of the Marathon and the Company
under this Section 4.4 are contractual only and do not create any fiduciary or
other relationship between them; (ii) any Recoveries may be subject to and may
be dependent on the provision of licenses, releases and covenants not to sue
with respect to the Patents, and enforcement action, all as solely determined by
Marathon and/or the Company; and (iii) neither Marathon nor the Company has
represented that it will be successful in its efforts to monetize the Patents
and, accordingly, makes no representation as to the value, if any, of the
possible Recoveries under this Section 4.4. 
 
 
5

--------------------------------------------------------------------------------

 
 
4.5.           Audit.  The Sellers shall have the right to audit, at their
expense, the books and records of the Company relating to the Patents in
sufficient detail to permit Sellers’ outside counsel (the “Auditor”) to confirm
the accuracy of payments made or payable under this Agreement.  Such Auditor
shall be bound by standard confidentiality obligations consistent with this
Agreement and subject to the terms of any applicable protective order (if any),
provided, however, that Auditor shall be permitted to communicate to Sellers any
underpayments.  Any such audit shall take place upon reasonable prior written
notice to the Company, during the Company’s regular business hours.  Any audit
may address multiple payment periods; but in no event shall an audit be held
more than once per calendar year or address a previously audited period. Each
party shall pay the costs it incurs in the course of an audit,  however if such
audit reveals a deviation of 10% or more of the payment actually made, the
Company will reimburse the Sellers for Sellers’ reasonable expenses in
connection with such audit.
 
4.6.           Release. Marathon and Purchaser, each for itself, its respective
Affiliates, employees, officers, directors, representatives, predecessors in
interest, successors and assigns (collectively, the “Releasing Parties”)
knowingly, voluntarily, and irrevocably releases, forever discharges and
covenants not to sue the Sellers, and their respective Affiliates, employees,
officers, directors, representatives, predecessors in interest, successors and
assigns (collectively, the “Released Parties”) from and against any and all
rights, claims, losses, lawsuits or causes of action (at law or in equity),
liabilities, duties, actions, demands, expenses, breaches of duty, damages,
obligations, proceedings, debts, sums of money, accounts, reckonings, bonds,
bills, covenants, contracts, agreements, promises, judgments, and executions of
whatever nature, type, kind, description or character (each a “Claim”), whether
known or unknown, suspected or unsuspected, vested or contingent, past or
present, that a Releasing Party ever had, now has or hereafter can, shall or may
have against or with respect to the Released Parties or any of them for, upon or
by reason of any matter, cause or thing related to or arising from that
certain  Asset Purchase Agreement, as amended, pursuant to which the Company
bought the Patents (the “Original Asset Purchase Agreement”), the Patents, or
any agreement to which the Company is a party or by which it is bound prior to
the Closing Date, which are listed on Schedule 4.6 (the “Company Agreements”),
except in the case that such Claim arises out of an act of fraud, intentional
misconduct or gross negligence on the part of one or more of the Released
Parties, as finally determined by a court of competent jurisdiction. For the
avoidance of doubt, the Company shall continue to be bound by the Company
Agreements and neither the Sellers nor any of the Released Parties has or shall
have any further obligation or liability under the Original Asset Purchase
Agreement or any Company Agreement. The Releasing Parties hereby waive the
benefits of any provisions of the law of any state or territory of the United
States, or principle of common law, which provides that a general release does
not extend to claims which the Releasing Parties do not know or suspect to exist
in its favor at the time of executing the release, which if known to it, may
have materially affected the release.  It is the intention, understanding and
agreement of the Releasing Parties to forever discharge and release all known
and unknown, present and future claims within the scope of the releases set
forth in this Agreement, provided, however, this Release shall not affect or
limit any Claims arising under this Agreement, for enforcement, gross negligence
or willful misconduct, fraud, misrepresentation, or similar matters.
 
4.7.           License-Back.  Subject to the Closing, the Company shall grant to
the Sellers and Sellers’ Affiliates a non-exclusive license-back to the Patents,
pursuant to the terms of the License Agreement, in the form attached hereto as
Schedule 4.7 (the “License Agreement”).
 
 
5.
Representations and Warranties of the Sellers

 
The Sellers, jointly and severally, hereby represent and warrant to the
Purchaser and Marathon, and acknowledge that the Purchaser and Marathon are
entering into this Agreement in reliance thereon, as follows:


5.1.           The Sellers are the sole lawful owners, beneficially and of
record, of the Interests and the Interests constitute all of the membership
interests in the Company, and upon the consummation of the transactions at the
Closing, the Purchaser will acquire from the Sellers, good and marketable title
to the Interests sold by it, free and clear of all Liens. There are no
preemptive, anti-dilution or other participatory rights of any other parties
with respect to the transactions contemplated hereunder.
 
5.2.           The Sellers have full and unrestricted legal right, power and
authority to enter into and perform their obligations under the Transaction
Documents and to sell and transfer the Interests to the Purchaser as provided
herein. The Transaction Documents, when executed and delivered by the Sellers,
shall constitute the valid and legally binding obligation of the Sellers,
legally enforceable against the Sellers in accordance with their respective
terms, except as may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditors’ rights in general and subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
 
6

--------------------------------------------------------------------------------

 
 
5.3.           The Sellers are acquiring the Shares for investment purposes
only, for their own account, and not for the benefit of others, nor with any
view to, or in connection with any distribution or public offering thereof
within the meaning of the U.S. Securities Act of 1933 (the “Securities Act”).
 
5.4.           The Sellers understand that the Shares have not been registered
under the Securities Act or any state securities law by reason of its issuance
in a transaction which is exempt from the registration requirements of the
Securities Act and such laws and the Shares must be held indefinitely unless
subsequently registered under the Securities Act and such laws or a subsequent
disposition thereof is exempt from registration under the applicable provisions
of the Securities Act and such laws.  The Seller acknowledges that the
certificates evidencing the Shares will contain a legend to the foregoing
effect.
 
5.5.           Each of the Sellers has sufficient knowledge and expertise in
business and financial matters so as to enable it to analyze and evaluate the
merits and risks of acquiring the Shares pursuant to the terms of this Agreement
and is able to bear the economic risk of such acquisition, including a complete
loss of its investment in the Shares.
 
5.6.           Each of the Sellers acknowledges that it has made detailed
inquiries concerning Marathon and the Purchaser and its business, and that the
officers of Marathon and the Purchaser have made available to the Sellers any
and all written information which it has requested and have answered to the
Sellers’ satisfaction all inquiries made by the Sellers.
 
5.7.           The transactions provided for in this Agreement with respect to
the Shares are not part of any pre-existing plan or arrangement for, and there
is no agreement or other understanding with respect to, the distribution by the
Sellers of any of the Shares.
 
 
6.
Representations and Warranties of the Company

 
The Company hereby represents and warrants to the Purchaser and Marathon, and
acknowledges that the Purchaser and Marathon are entering into this Agreement in
reliance thereon, as follows:


6.1.           The Company is duly formed, validly existing and in good standing
under the laws of the State of Texas, and has full limited liability company
power and authority to own, lease and operate its properties and assets and to
conduct its business as now being conducted and as currently proposed to be
conducted. The Operating Agreement of the Company as in effect on the date
hereof is attached hereto as Schedule 6.1 (the “Operating Agreement”).
 
6.2.           Except for litigation concerning the Patents, the Company is not
involved in any litigation.
 
6.3.           The Company owns all right, title, and interest to the Patents,
including all right, title, and interest to sue for infringement of the Patents
and all attorney-client privilege, subject to the Preexisting Licenses (as
defined below) and the Company Agreements.
 
6.4.           Based solely on a limited search of the Company’s records,
conducted by counsel, the Company’s sole executive officer is not aware of any
exclusive or non-exclusive licenses under or with respect to any of the Patents,
except for those listed on Schedule 6.4 (as may be updated by the Company from
time to time prior to Closing). All exclusive or non-exclusive licenses under or
with respect to any of the Patents (the “Preexisting Licenses”), including those
listed on Schedule 6.4, shall remain in full force and effect, shall remain
binding on the Company and shall not be terminable by the Company or by
Purchaser. By signing this Agreement, the Company, Purchaser and Marathon hereby
confirm their understanding that they are bound by each of the Preexisting
Licenses.
 
6.5.           Except as set forth on Schedule 6.5, to the Company’s knowledge,
the Company is not obligated or under any liability whatsoever to make any
payments by way of royalties, fees or otherwise to any owner or licensee of, or
other claimant with respect to any of the Patents or in connection with the
licensing or sale of any of the Patents.
 
 
7

--------------------------------------------------------------------------------

 
 
6.6.           Other than as set forth on Schedule 6.6, to the Company’s
knowledge, none of the Patents has been or is currently involved in any
reexamination, reissue, interference proceeding, or any similar proceeding, or
that any such proceedings are pending or threatened.
 
6.7.           Other than as set forth on Schedule 6.7, no actions must be taken
by the Company before any governmental entity (including the United States
Patent and Trademark Office (the “USPTO”) or equivalent authority anywhere in
the world) currently or within ninety (90) days after the Closing Date with
respect to any of the Patents. Other than as set forth on Schedule 6.7, all
maintenance fees, annuities, and the like due or payable on the Patents until
the lapse of ninety (90) days following the Closing Date have been timely paid.
For the avoidance of doubt, such timely payment includes payment of
registration, maintenance, and renewal fees for which the fee payment window has
opened even if the surcharge date is in the future.
 
6.8.           Other than as set forth on Schedule 6.8, to Company’s knowledge,
the Patents have never been found invalid or unenforceable for any reason in any
administrative, arbitration, judicial or other proceeding, and there are no
proceedings or actions before any governmental entity (including the USPTO or
equivalent authority anywhere in the world) in which claims are or were raised
relating to the validity, enforceability, scope, ownership or infringement of
any of the Patents. The Company does not know of and has not received any notice
or information of any kind from any source suggesting that the Patents may be
invalid or unenforceable.
 
6.9.           To the Company’s knowledge, the Company is not a party nor bound
by any contracts, agreements, promises or commitments except the Company
Agreements (and the Preexisting Licenses), which shall remain in full force and
effect, shall remain binding on the Company and shall not be terminable by the
Company, Purchaser or Marathon, except in accordance with their terms. By
signing this Agreement, the Company, Purchaser and Marathon, hereby confirms
their understanding that they are bound by each of the Company Agreements and
Preexisting Licenses
 
6.10.           Other than the Patents, the Company has no material
assets.  None of the Company’s employees will continue with the Company after
the Closing. The Company’s bank accounts and the contents thereof will not be
transferred to the Purchaser.
 
7.
Representations and Warranties of the Purchaser

 
Marathon and Purchaser, jointly and severally, represent and warrant to the
Sellers and acknowledges that the Sellers are entering into this Agreement in
reliance thereon as follows:


7.1.           The Purchaser and Marathon are duly organized, validly existing
and in good standing under the laws of Nevada and Virginia, respectively, and
each has full corporate power and authority to own, lease and operate its
properties and assets and to conduct its business as now being conducted and as
currently proposed to be conducted. The corporate governance documents of
Marathon (including but not limited to its Certificate of Incorporation, Bylaws
and any Voting Rights Agreements, Stockholders’ Agreements, Investors’ Rights
Agreements and the like) as in effect on the date hereof have been provided or
made available to the Sellers (the “Marathon Governance Documents”).
 
7.2.           The Transaction Documents, when executed and delivered by the
Purchaser and Marathon, shall constitute the valid and legally binding
obligation of the Purchaser and Marathon, respectively, legally enforceable
against each of the Purchaser and Marathon in accordance with their respective
terms, except as may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditors’ rights in general and subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
 
8

--------------------------------------------------------------------------------

 
 
7.3.           The authorized capital stock of Marathon consists of 200,000,000
shares of Common Stock and 50,000,000 shares of Preferred Stock, each having a
par value of USD $0.0001, of which 45,546,310 shares are issued and outstanding
(exclusive of shares issued hereunder). Marathon’s Fully Diluted capital
structure before and after Closing is set forth in the capitalization table
attached hereto as Schedule 7.3.    All capital stock, preemptive rights, rights
of first refusal, rights of co-sale, convertible, exercisable or exchangeable
securities, outstanding warrants, options or other rights to subscribe for,
purchase or acquire from Marathon or any of its subsidiaries or Affiliates any
capital stock of the Purchaser and/or any of its subsidiaries are set forth in
detail on Schedule 7.3.  Except for the transactions contemplated by this
Agreement and the current Marathon Governance Documents, there are no Liens,
options to purchase, proxies, preemptive rights, convertible, exercisable or
exchangeable securities, outstanding warrants, options, voting trust and other
voting agreements, calls, promises or commitments of any kind and, Marathon has
no knowledge that any of the said stockholders owns any other stock, options or
any other rights to subscribe for, purchase or acquire any capital stock of
Marathon from Marathon or from each other.
 
7.4.           All issued and outstanding capital stock of Marathon has been
duly authorized, and is validly issued and outstanding and fully-paid and
non-assessable. The Shares, when issued and allotted in accordance with this
Agreement: (a) will be duly authorized, validly issued, fully paid,
non-assessable, and free of any preemptive rights, (b) will have the rights,
preferences, privileges, and restrictions set forth in Marathon’s Certificate of
Incorporation and By-laws, and (c) will be issued free and clear of any Liens
kind.
 
7.5.           To the knowledge of Marathon, each of Marathon and the Purchaser
are currently in material compliance with all applicable laws, including
securities laws.  Marathon has timely filed all forms and reports required to be
filed with the Securities Exchange Commission (the “SEC”) including, without
limitation, all exhibits required to be filed therewith, and has made available
to the Sellers true, complete and correct copies of all of the same so filed
(including any forms, reports and documents incorporated by reference therein or
filed after the date hereof, the “Marathon SEC Reports”).  For purposes hereof,
such Marathon SEC Reports shall be deemed delivered to Sellers via the SEC’s
EDGAR database.  The Marathon SEC Reports: (i) at the time filed complied (or
will comply when filed, as the case may be) in all material respects with the
applicable requirements of the Securities Act and/or the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) and the rules and regulations
promulgated thereunder, and with the Sarbanes-Oxley Act of 2002, and the rules
and regulations promulgated thereunder, in each case applicable to such Marathon
SEC Reports at the time they were filed; and (ii) did not at the time they were
filed (or, if later filed, amended or superseded, then on the date of such later
filing) contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements contained therein, in the light of the circumstances under which they
were made, not misleading.
 
7.6.           Marathon has timely filed (or has been deemed to have timely
filed pursuant to Rule 12b-25 under the Exchange Act) and made publicly
available on the SEC’s EDGAR system, and the Sellers may rely upon, all
certifications and statements required by (i) Rule 13a-14 or Rule 15d-14 under
the Exchange Act and (ii) Section 906 of the Sarbanes Oxley Act of 2002 with
respect to any documents filed with the SEC. Since the most recent filing of
such certifications and statements, there have been no significant changes in
Marathon’s internal control over financial reporting (as such term is defined in
Rule 13a-15(f) under the Exchange Act), or in other factors that could
significantly affect its disclosure controls and procedures.
 
7.7.           The financial statements (including footnotes thereto) included
in or incorporated by reference into the Marathon SEC Reports (the “Marathon
Financial Statements”) were complete and correct in all material respects as of
their respective filing dates, complied as to form in all material respects with
the Exchange Act and the applicable accounting requirements, rules and
regulations of the SEC promulgated thereunder as of their respective dates and
have been prepared in accordance with United States generally accepted
accounting principles (“GAAP”) applied on a consistent basis during the periods
involved (except as otherwise noted therein). The Marathon Financial Statements
fairly present the financial condition of Marathon as of the dates thereof and
results of operations, cash flows and stockholders’ equity for the periods
referred to therein (subject, in the case of unaudited Marathon Financial
Statements, to normal recurring year-end adjustments which were not and will not
be material in amount). Without limiting the generality of the foregoing, (i) no
independent public accountant of Marathon has resigned or been dismissed as
independent public accountant of Marathon as a result of or in connection with
any disagreement with Marathon on a matter of accounting principles or
practices, financial statement disclosure or auditing scope or procedure, (ii)
no executive officer of Marathon has failed in any respect to make, without
qualification, the certifications required of him or her under Section 302 or
906 of the Sarbanes-Oxley Act with respect to any form, report or schedule filed
by Marathon with the SEC since the enactment of the Sarbanes-Oxley Act and (iii)
no enforcement action has been initiated or, to the knowledge of Marathon,
threatened against Marathon by the SEC relating to disclosures contained in any
Marathon SEC Report. There has been no change in Marathon’s accounting policies
except as described in the notes to the Marathon Financial Statements.
 
 
9

--------------------------------------------------------------------------------

 
 
7.8.           Except as set forth in Schedule 7.8, since December 31, 2012, the
operations and business of Marathon have been conducted in all material respects
only in the ordinary course of business consistent with past practices, Marathon
has not entered into any transaction which was not in the ordinary course of its
business and there has not been: (i) any material change in the assets,
liabilities, financial condition or operating results of Marathon from those
reflected in the Marathon Financial Statements; (ii) any damage, destruction or
loss, whether or not covered by insurance, to any of the material assets,
properties, financial condition, operating results, prospects or business of
Marathon (as such business is presently conducted and as it is presently
proposed to be conducted); (iii) any waiver or compromise by Marathon of a
valuable right or of a material debt owed to it; (iv) any satisfaction or
discharge of any security interest; (v) any change or amendment to a material
contract or arrangement by which Marathon or any of its assets or properties are
bound or subject; (vi) any material change in any compensation arrangement or
agreement with any employee, officer, director or shareholder of Marathon; (vii)
any sale, assignment or transfer of any patents, trademarks, copyrights, trade
secrets or other intellectual property or intangible assets of Marathon; (viii)
any resignation or termination of employment of any officer or key employee of
Marathon; (ix) any change in the accounting methods or accounting principles or
practices employed by Marathon; (x) any receipt of written notice that there has
been a loss of, or material order cancellation by, any major customer of
Marathon; (xi) any mortgage, pledge, transfer of a security interest in, or
security interest, created by Marathon, with respect to any of its material
properties or assets, except liens for taxes not yet due or payable; (xii) any
loans or guarantees made by Marathon to or for the benefit of its employees,
officers or directors, or any members of their immediate families, other than
travel advances and other advances made in the ordinary course of its business;
(xiii) any other event or condition of any character that might materially and
adversely affect the assets, properties, financial condition, operating results
or business of Marathon, as such business is presently conducted; (xiv) any
failure of Marathon to pay its debts as they come due; or (xv) any commitment to
do any of the foregoing.
 
7.9.           Neither Marathon nor the Purchaser is in default and neither the
execution and delivery of the Transaction Documents nor compliance by Marathon
and the Purchaser with the terms and provisions hereof and thereof, will
conflict with, or result in a breach or violation of, any of the terms,
conditions and provisions of: (i) the Marathon Corporate Governance Documents,
the Purchaser’s corporate governance documents or (ii) any note, indenture,
mortgage, lease, agreement, contract, purchase order or other instrument,
document or agreement to which Marathon and/or the Purchaser is a party or by
which it or any of its property is bound, or (iii) any law, statute, ordinance,
regulation, order, writ, injunction, decree, or judgment of any court or any
governmental department, commission, board, bureau, agency or instrumentality in
any country in which Marathon or the Purchaser conducts business. Such
execution, delivery and compliance with the Transaction Documents will not
(a) give to others any rights, including rights of termination, cancellation or
acceleration, in or with respect to any agreement, contract or commitment
referred to in this paragraph, or to any of the properties of Marathon or the
Purchaser, or (b) except for compliance with any applicable requirements under
the Securities Act, the Exchange Act and any requirements of the
Over-the-Counter Bulletin Board (“OTCBB”), no consent, approval, order or
authorization of, or registration, declaration or filing with any Governmental
Body or any other Person is required by or with respect to Marathon or the
Purchaser in connection with the execution and delivery of the Transaction
Documents or the consummation of the transactions contemplated hereby and
thereby, which consent or approval has not heretofore been obtained or will be
obtained by Closing. To the knowledge of Marathon, no third party is in default
under any agreement, contract or other instrument or document to which Marathon
or the Purchaser is a party. To the knowledge of Marathon, neither Marathon nor
the Purchaser is a party to or bound by any order, judgment, decree or award of
any Governmental Body.
 
7.10.            No action, proceeding or governmental inquiry or investigation
is pending or, to the knowledge of Marathon, threatened against Marathon or any
of their respective officers, directors or employees (in their capacity as such
or as shareholders, if applicable), or against any of Marathon’s  properties,
including, without limitation, assets, licenses and rights transferred to
Marathon under any written agreement or other binding undertaking, or with
regard to Marathon’s business, before any court, arbitration board or tribunal
or administrative or other governmental agency, nor does Marathon believe that
there is any basis for the foregoing.

 
 
10

--------------------------------------------------------------------------------

 
 
8.
Survival; Indemnification; Limitation of Liability; No Consequential Damages;

 
8.1.           The representations and warranties of each Party hereunder shall
survive the Closing and remain in effect for a period of one (1) year
thereafter.
 
8.2.           Indemnification. The Sellers, on behalf of themselves and the
Company (but only with respect to acts or omissions of the Company prior to
Closing) on the one side and the Purchaser and Marathon on the other side (as
applicable, the “Indemnifying Party”) agree to indemnify and hold harmless the
Parties of the other side and their respective Affiliates (as applicable, the
“Indemnified Parties”), against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any litigation commenced or threatened or any claim whatsoever) arising out of
or based upon (a) any breach of any of such Party’s representations or
warranties herein, misrepresentation or warranty or breach or failure by the
Indemnifying Party to comply with any covenants or agreement made by it herein,
in the other Transaction Documents or in any other document furnished by it to
any of the foregoing in connection with this transaction and (b) any action for
securities law violations instituted by an Indemnifying Party which is finally
resolved by judgment against such Indemnifying Party.
 
8.3.           Mechanics of Indemnification. Whenever any claim arises for
indemnification under this Agreement or an event which may result in a claim for
such indemnification has occurred, the Indemnified Party(ies) will promptly
notify the Indemnifying Party of the claim and, when known, the facts
constituting the basis for such claim. The Indemnifying Party shall have the
obligation to dispute and defend all such Third Party claims and thereafter so
defend and pay any adverse final judgment or award or settlement amount in
regard thereto. Such defense shall be controlled by the Indemnifying Party, and
the cost of such defense shall be borne by the Indemnifying Party, provided that
the Indemnified Parties shall have the right to participate in such defense at
their own expense, unless the Indemnified Parties require their own attorney due
to a conflict of interest, in which case, the expense of a single law firm
acceptable to such Indemnified Party will be borne by the Indemnifying Party.
The Indemnified Parties shall cooperate in all reasonable respects in the
investigation, trial and defense of any such claim at the cost of the
Indemnifying Party. If the Indemnifying Party fails to take action within thirty
(30) days of notice, then the Indemnified Parties shall have the right to pay,
compromise or defend any third party claim, such costs to be borne by the
Indemnifying Party. The Indemnified Parties shall also have the right and upon
delivery of ten (10) days advance written notice to such effect to the
Indemnifying Party, exercisable in good faith, to take such action as may be
reasonably necessary to avoid a default prior to the assumption of the defense
of the Third Party claim by the Indemnifying Party, and any reasonable expenses
incurred by the Indemnified Parties so acting shall be paid by the Indemnifying
Party. The Indemnifying Party will not settle or compromise any Third Party
claim without the prior written consent of the Indemnified Parties, not to be
unreasonably withheld.
 
8.4.           Marathon Indemnification. Marathon and Company shall indemnify
and hold the Sellers harmless with respect to any loss, expense, cost, damage
and settlement (collectively, “Indemnified Expenses”) caused to Sellers as a
result of Marathon’s the Company or its Affiliates’ actions or omissions with
respect to the Patents following the Closing Date, provided Sellers are not
determined to responsible for such actions as a result of their fraud,
intentional misconduct or gross negligence. In particular, in the event that the
enforcement or other activities with the Patents results in litigation or other
dispute resolution processes with one or more Third Parties, with one or both of
the Sellers being required to be involved (e.g., being added as a party to the
process, even if such joinder is improper, or being subject to Third Party
discovery requests), Marathon and the Company shall, at Sellers’ request,
indemnify Sellers all of Sellers’ Indemnified Expenses arising from that
involvement.
 
8.5.           Limitation of Liability.  SELLERS’ TOTAL LIABILITY UNDER THE
TRANSACTION DOCUMENTS WILL NOT EXCEED THE CASH CLOSING CONSIDERATION RECEIVED BY
SELLER HEREUNDER. THE PARTIES ACKNOWLEDGE THAT THIS LIMITATION ON POTENTIAL
LIABILITIES WAS AN ESSENTIAL ELEMENT IN SETTING CONSIDERATION UNDER THE
TRANSACTION DOCUMENTS.
 
 
11

--------------------------------------------------------------------------------

 
 
8.6.           Limitation on Consequential Damages.  NEITHER PARTY WILL HAVE ANY
OBLIGATION OR LIABILITY (WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE) OR OTHERWISE, AND NOTWITHSTANDING ANY FAULT, NEGLIGENCE (WHETHER
ACTIVE, PASSIVE OR IMPUTED), REPRESENTATION, STRICT LIABILITY OR PRODUCT
LIABILITY), FOR ANY INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES OR LOSS OF
REVENUE, PROFIT, SAVINGS OR BUSINESS ARISING FROM OR OTHERWISE RELATED TO THIS
AGREEMENT, EVEN IF A PARTY OR ITS EMPLOYEES HAVE BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES.
 
 
9.
Miscellaneous



9.1.           Each of the Parties hereto shall perform such further acts and
execute such further documents as may reasonably be necessary to carry out and
give full effect to the provisions of the Transaction Documents and the
intentions of the Parties as reflected thereby.
 
9.2.           Governing Law; Arbitration; Prevailing Party.  This Agreement and
all claims or causes of action that may be based upon, arise out of or relate to
this Agreement or the Collateral Agreements will be construed in accordance with
and governed by the internal laws of the State of Texas applicable to agreements
made and to be performed entirely within such State without regard to conflicts
of laws principles thereof.  Any dispute arising under or in connection with any
matter of any nature (whether sounding in contract or tort) relating to or
arising out of this Agreement, shall be resolved exclusively by
arbitration.  The arbitration shall be in conformity with and subject to the
applicable rules and procedures of the American Arbitration Association.  The
arbitration shall be conducted before a panel of three (3) arbitrators, with one
arbitrator to be selected by each of Seller and Buyer and the third arbitrator
to be selected by the arbitrators selected by the Parties.  The Parties agree to
be (a) subject to the exclusive jurisdiction and venue of the arbitration in the
Eastern District of Texas (b) bound by the decision of the arbitrator as the
final decision with respect to the dispute, and (c) subject to the jurisdiction
of both of the federal courts of the United States of America or the courts
sitting in the Eastern District in the State of Texas for the purpose of
confirmation and enforcement of any award.  The prevailing party in any
arbitration shall be entitled to recover its costs and expenses (including
attorney’s fees and expenses) from the non-prevailing party.
 
9.3.           Limitations on Assignment.  Except as expressly permitted in this
Section, none of Marathon Purchaser, nor the Company may grant or assign any
rights or delegate any duties under this Agreement to any Third Party (including
by way of a “change in control”) without the prior written consent of
TechDev.   Notwithstanding the foregoing, Marathon, the Purchaser or the Company
shall be permitted to transfer or assign (i) the Patents; (ii) a majority of the
Interests; or (iii) its respective rights, interests and obligations under this
Agreement, as applicable, without Sellers’ prior written consent as part of a
sale, transfer, or spin-off of all or substantially all of its business, equity
to, or a change in control transaction with a Third Party acquirer (an “M&A
Transaction”, and an “Acquirer,” respectively); provided that (a) such transfer
or assignment is subject to all of the terms and conditions of this Agreement;
and (ii) such Acquirer executes a written undertaking towards Sellers agreeing
to be bound by all of the terms and conditions of this Agreement with respect to
the rights being transferred or assigned.  Except as otherwise expressly limited
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, permitted assigns, heirs, executors, and administrators of
the Parties hereto.
 
9.4.           This Agreement and the Schedules hereto constitute the full and
entire understanding and agreement between the Parties with regard to the
subject matters hereof and thereof and any other written or oral agreement
relating to the subject matter hereof existing between the Parties are expressly
canceled. Any term of this Agreement may be amended only with the written
consent of all Parties thereto. The observance of any term hereof may be waived
(either prospectively or retroactively and either generally or in a particular
instance) only with the written consent of the party against which such waiver
is sought.
 
 
12

--------------------------------------------------------------------------------

 
 
9.5.           All notices and other communications required or permitted
hereunder to be given to a Party to this Agreement shall be in writing and shall
be faxed, emailed or mailed by registered or certified mail, postage prepaid, or
prepaid air courier, or otherwise delivered by hand or by messenger, addressed
to such Party's address as set forth above; or at such other address as the
Party shall have furnished to each other Party in writing in accordance with
this provision. Any notice sent in accordance with this Section shall be
effective (i) if mailed, seven (7) business days after mailing, (ii) if by air
courier two (2) business days after delivery to the courier service, (iii) if
sent by messenger, upon delivery, and (iv) if sent via facsimile or email, upon
transmission and electronic confirmation of receipt or (if transmitted and
received on a non-business day) on the first business day following transmission
and electronic confirmation of receipt (provided, however, that any notice of
change of address shall only be valid upon receipt).
 
9.6.           No delay or omission to exercise any right, power, or remedy
accruing to any Party upon any breach or default under this Agreement, shall be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent, or approval of any kind or character on
the part of any Party of any breach or default under this Agreement, or any
waiver on the part of any Party of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement or by law or otherwise afforded to any of the Parties, shall be
cumulative and not alternative.
 


[Signature Page Follows]
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the Parties have signed this Agreement as of the date first
hereinabove set forth.
 
 
COMPANY:
CYBERFONE SYSTEMS, LLC
         
 
By:
      Name:       Title:       Date:    

 
 
SELLERS:
TECHDEV HOLDINGS, LLC
         
 
By:
      Name:       Title:       Date:    

 
 
 
SPANGENBERG FAMILY FOUNDATION FOR THE BENEFIT OF CHILDREN’S HEALTHCARE AND
EDUCATION
         
 
By:
      Name:       Title:       Date:    

 
 

PURCHASER: CYBERFONE ACQUISITION CORPORATION          
 
By:
      Name:       Title:       Date:    

 
 

MARATHON: MARATHON PATENT GROUP, INC.          
 
By:
      Name:       Title:       Date:    

 
 
14 

--------------------------------------------------------------------------------

 
 